Exhibit 10.30

WAIVER UNDER AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS WAIVER UNDER AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Waiver”) is entered into as of December 12, 2008, by and among TELOS
CORPORATION, a Maryland corporation (“Parent”), XACTA CORPORATION, a Delaware
corporation (“Xacta”; Parent and Xacta are referred to hereinafter each
individually as a “Borrower”, and individually and collectively, jointly and
severally, as the “Borrowers”), TELOS DELAWARE, INC., a Delaware corporation
(“Telos-Delaware”), UBIQUITY.COM, INC., a Delaware corporation (“Ubiquity”),
TELOS INTERNATIONAL CORP., a Delaware corporation (“TIC”), TELOS INTERNATIONAL
ASIA, INC., a Delaware corporation (“TIA”), SECURE TRADE, INC., a Delaware
corporation (“STI”) and TELOWORKS, INC., a Delaware corporation (“Teloworks”;
Telos-Delaware, Ubiquity, TIC, TIA, STI and Teloworks are referred to
hereinafter each individually as a “Credit Party” and collectively, jointly and
severally, as the “Credit Parties”), and WELLS FARGO FOOTHILL, INC. (formerly
known as Foothill Capital Corporation), as agent (“Agent”) for the Lenders
(defined below) and as a Lender.

WHEREAS, Borrowers, Credit Parties, Agent and certain other financial
institutions from time to time party thereto (the “Lenders”) are parties to that
certain Amended and Restated Loan and Security Agreement dated as of April 3,
2008, but effective as of March 31, 2008 (as amended from time to time, the
“Loan Agreement”);

WHEREAS, Borrowers, Credit Parties, Agent and Lenders are parties to that
certain Waiver to Amended and Restated Loan and Security Agreement dated as of
August 25, 2008 (the “August Waiver”);

WHEREAS, Borrowers, Credit Parties, Agent and Lenders are parties to that
certain Waiver and First Amendment to Amended and Restated Loan and Security
Agreement dated as of August 26, 2008 (the “First Amendment”);

WHEREAS, Borrowers and Credit Parties have notified Agent that Events of Default
exist under (a) Section 8.2 of the Loan Agreement due to (i) the failure of the
Companies to deliver a Deed of Pledge in favor of Agent regarding the stock of
Teloworks Philippines Inc. (the “Philippines Pledge”) by September 17, 2008 as
required by Section 8 of the Waiver and First Amendment to Amended and Restated
Loan and Security Agreement dated as of August 26, 2008 (the “Pledge Default”),
(ii) the failure of the Companies to deliver the 2007 Audit (as defined in the
August Waiver) and a certificate of accountants related thereto on or before
October 31, 2008 as required by the August Waiver (the “Audit Default”),
(iii) the failure of Parent to timely file with the SEC a Form 12b-25,
Notification of Late Filing with respect to its Form 10-Q for the period ended
March 31, 2008 (the “SEC Filing Default”) and with respect to its Form 10-Q for
the period ended September 30, 2008 in violation of Section 6.10 of the Loan
Agreement, and (iv) the execution by Parent of the Subordination Agreement dated
as of May 31, 2008 between Parent and Silicon Valley Bank with respect to
Parent’s right to payments under that certain Demand Promissory Note dated
December 31, 2007 issued by



--------------------------------------------------------------------------------

Enterworks, Inc. in favor of Parent in the face principal amount of $250,000 in
violation of Section 7.4 of the Loan Agreement (the “Enterworks Note Default”)
(b) Section 8.10 of the Loan Agreement due to the following payments by Telos an
account of Indebtedness that has been contractually subordinated in right of
payment to the payment of the Obligations: (i) the payment of $500,000 on
June 2, 2008 to John C. Porter (“Porter”) to pay down the balance due on the
Series B Secured Subordinated Note dated August 15, 2001 between Telos and
Porter (the “Porter Note”), (ii) the payment of $367,745.92 on July 30, 2008 to
Porter to pay off the outstanding balance due on the Porter Note, and (iii) the
payment of $138,254.08 to Toxford Corporation (“Toxford”) to pay down the
balance due on the Series B Secured Subordinated Note dated October 13, 1995
(the “Toxford Note”) between Telos and Toxford (the Events of Default listed in
part (b), collectively, the “Subordinated Note Payment Defaults”), and
(c) Section 8.11 of the Loan Agreement due to (i) the breach of Section 6(a) of
the August Waiver due to the existence of the SEC Filing Default, the Enterworks
Note Default and the Subordinated Note Payment Defaults as of the date thereof
(the “August Waiver Default”), and (ii) the breach of Section 9(a) of the First
Amendment due to the existence of the SEC Filing Default, the Enterworks Note
Default, the Subordinated Note Payment Defaults and the August Waiver Default as
of the date thereof (the Events of Defaults listed in parts (a), (b) and
(c) collectively, the “Existing Defaults”);

WHEREAS, Borrowers and Credit Parties have requested that Agent and Required
Lenders waive the Existing Defaults; and

WHEREAS, Agent and Required Lenders are willing to waive the Existing Defaults
on and subject to the terms and conditions set forth herein; and

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Loan Agreement.

2. Waiver. Subject to the satisfaction of the conditions set forth in Section 4
hereof, and in reliance upon the representations and warranties contained
herein, Agent and Required Lenders hereby waive the Existing Defaults, provided
that the waiver of the Pledge Default is conditioned upon the delivery of a
Notice of Borrowing and Letter of Direction executed by Parent requesting a
Borrowing in the aggregate principal amount of $10,200 in connection with the
payment of all taxes owed in the Philippines and other filing costs associated
with the Philippines Pledge no later than December 2, 2008, and provided that
the waiver of the Audit Default is conditioned upon the delivery of the 2007
Audit and a certificate of accountants related thereto on or before December 31,
2008. This is a limited waiver and shall not be deemed to constitute a waiver
of, or consent to, any other existing or future breach of the Loan Agreement or
any other Loan Document.

3. Ratification. This Waiver, subject to satisfaction of the conditions provided
below, shall constitute an amendment to the Loan Agreement and all of the Loan
Documents as appropriate to express the agreements contained herein. Except as
specifically

 

-2-



--------------------------------------------------------------------------------

set forth herein, the Loan Agreement and the Loan Documents shall remain
unchanged and in full force and effect in accordance with their original terms.

4. Conditions to Effectiveness. This Waiver shall become effective upon the
satisfaction of the following conditions precedent:

(a) Each party hereto shall have executed and delivered this Waiver to Agent;

(b) Borrowers shall have delivered to Agent such documents, agreements and
instruments as may be requested or required by Agent in connection with this
Waiver, each in form and content acceptable to Agent;

(c) No Default or Event of Default other than the Existing Defaults shall have
occurred and be continuing on the date hereof or as of the date of the
effectiveness of this Waiver; and

(d) All proceedings taken in connection with the transactions contemplated by
this Waiver and all documents, instruments and other legal matters incident
thereto shall be satisfactory to Agent and its legal counsel.

5. Waiver Fee. To induce Agent and Lenders to enter into this Waiver, Borrowers
shall pay to Agent, for the benefit of Lenders, a non-refundable fee equal to
$150,000, which shall be due and payable on the date hereof.

6. Miscellaneous.

(a) Warranties and Absence of Defaults. To induce Agent and Lenders to enter
into this Waiver, each Company hereby represents and warrants to Agent and
Lenders that:

(i) The execution, delivery and performance by it of this Waiver and each of the
other agreements, instruments and documents contemplated hereby are within its
corporate power, have been duly authorized by all necessary corporate action,
have received all necessary governmental approval (if any shall be required),
and do not and will not contravene or conflict with any provision of law
applicable to it, its articles of incorporation and by-laws, any order, judgment
or decree of any court or governmental agency, or any agreement, instrument or
document binding upon it or any of its property;

(ii) Each of the Loan Agreement and the other Loan Documents, as amended by this
Waiver, are the legal, valid and binding obligation of it enforceable against it
in accordance with its terms, except as the enforcement thereof may be subject
to (A) the effect of any applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditor’s rights generally, and
(B) general principles of equity;

 

-3-



--------------------------------------------------------------------------------

(iii) The representations and warranties contained in the Loan Agreement and the
other Loan Documents are true and accurate as of the date hereof with the same
force and effect as if such had been made on and as of the date hereof;

(iv) It has performed all of its obligations under the Loan Agreement and the
Loan Documents to be performed by it on or before the date hereof and as of the
date hereof, it is in compliance with all applicable terms and provisions of the
Loan Agreement and each of the Loan Documents to be observed and performed by it
and no Event of Default or other event which upon notice or lapse of time or
both would constitute an Event of Default has occurred other than the Existing
Defaults; and

(v) The outstanding balance due on the Porter Note is $0, and the outstanding
balance due on the Toxford Note is $1,328,372.45.

(b) Expenses. Companies, jointly and severally, agree to pay on demand all costs
and expenses of Agent (including the reasonable fees and expenses of outside
counsel for Agent) in connection with the preparation, negotiation, execution,
delivery and administration of this Waiver and all other instruments or
documents provided for herein or delivered or to be delivered hereunder or in
connection herewith. In addition, Companies agree, jointly and severally, to
pay, and save Agent harmless from all liability for, any stamp or other taxes
which may be payable in connection with the execution or delivery of this Waiver
or the Loan Agreement, as amended hereby, and the execution and delivery of any
instruments or documents provided for herein or delivered or to be delivered
hereunder or in connection herewith. All obligations provided herein shall
survive any termination of the Loan Agreement as amended hereby.

(c) Governing Law. This Waiver shall be a contract made under and governed by
the internal laws of the State of Illinois.

(d) Counterparts. This Waiver may be executed in any number of counterparts, and
by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Waiver.

(e) Effectiveness of August Waiver and First Amendment. The August Waiver is
deemed to be effective notwithstanding the existence of the SEC Filing Default,
Enterworks Note Default and Subordinated Note Payment Defaults on the date
thereof, and the First Amendment is deemed to be effective notwithstanding the
existence of the SEC Filing Default, Enterworks Note Default, Subordinated Note
Payment Defaults and August Waiver Default on the date thereof.

7. Release.

(a) In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, each Company, on behalf of itself and its successors,
assigns, and

 

-4-



--------------------------------------------------------------------------------

other legal representatives, hereby absolutely, unconditionally and irrevocably
releases, remises and forever discharges Agent and Lenders, and their successors
and assigns, and their present and former shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents and other representatives (Agent, each Lender and all such
other Persons being hereinafter referred to collectively as the “Releasees” and
individually as a “Releasee”), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, which
such Company or any of its successors, assigns, or other legal representatives
may now or hereafter own, hold, have or claim to have against the Releasees or
any of them for, upon, or by reason of any circumstance, action, cause or thing
whatsoever which arises at any time on or prior to the day and date of this
Waiver, including, without limitation, for or on account of, or in relation to,
or in any way in connection with any of the Loan Agreement, or any of the other
Loan Documents or transactions thereunder or related thereto.

(b) Each Company understands, acknowledges and agrees that the release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.

(c) Each Company agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

[signature pages follow]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be executed by
their respective officers thereunto duly authorized and delivered as of the date
first above written.

 

BORROWERS:

 

TELOS CORPORATION,

a Maryland corporation

By   /s/ Michael P. Flaherty Name   Michael P. Flaherty Title  

EVP. General Counsel, Chief Administrative Officer

XACTA CORPORATION,

a Delaware corporation

By   /s/ Michael P. Flaherty Name   Michael P. Flaherty Title   Executive Vice
President

CREDIT PARTIES:

 

TELOS DELAWARE, INC.,

a Delaware corporation

By   /s/ Michael P. Flaherty Name   Michael P. Flaherty Title   Executive Vice
President

UBIQUITY.COM, INC.,

a Delaware corporation

By   /s/ Michael P. Flaherty Name   Michael P. Flaherty Title   Executive Vice
President



--------------------------------------------------------------------------------

TELOS INTERNATIONAL CORP.,

a Delaware corporation

By   /s/ Michael P. Flaherty Name   Michael P. Flaherty Title   Executive Vice
President

TELOS INTERNATIONAL ASIA, INC.,

a Delaware corporation

By   /s/ Michael P. Flaherty Name   Michael P. Flaherty Title   Executive Vice
President

SECURE TRADE, INC.,

a Delaware corporation

By   /s/ Michael P. Flaherty Name   Michael P. Flaherty Title   Executive Vice
President

TELOWORKS, INC.,

a Delaware corporation

By   /s/ Richard P. Tracy Name   Richard P. Tracy Title   President



--------------------------------------------------------------------------------

AGENT AND SOLE EXISTING LENDER:

 

WELLS FARGO FOOTHILL, INC. (formerly known as Foothill Capital Corporation)

By   /s/ David Sanchez Name   David Sanchez Title   Vice President